Citation Nr: 0507382	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What rating is for assignment for impotency, associated with 
postoperative residuals of a radical prostatectomy, from June 
12, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
entitlement to service connection for impotency associated 
with postoperative residuals of a radical prostatectomy and 
assigned a noncompensable schedular evaluation from June 12, 
2002.  Thereafter, in an August 2004 rating decision, the RO 
assigned a 20 percent, effective from November 17, 2003.  The 
RO determined that evidence showed a penile deformity 
resulting in impotency as of that date.  

In his substantive appeal of November 2003, the veteran 
requested a hearing before the Board, sitting at the RO.  
Such a proceeding was thereafter scheduled to occur in June 
2004, but prior to its occurrence, the veteran in a written 
statement, dated in June 2004, cancelled his request for a 
Board hearing.  No other request for a hearing remains 
pending at this time.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This matter turns on what date a penile deformity with a 
resulting loss of erectile power was shown.  The RO has 
previously determined that such was not shown until November 
17, 2003, with the RO specifically noting that October 2002 
VA medical examination findings showed that the veteran's 
external genitalia was normal.  Notably, however, the October 
2002 examination was conducted without the benefit of the 
veteran's claims folder.  In addition, it is uncertain 
whether all of the veteran's private medical records are 
currently contained within the claims folder, given that 
following a March 1999 radical prostatectomy follow-up 
treatment is verified only in November 1999, September 2000, 
January 2001, September 2001, November 2003, and March 2004.  
Notable as well is the veteran's statement that use of the 
vacuum pump in an effort to overcome his impotency resulted 
in his penile deformity and the date on which use of the pump 
was initiated is not clear from the records on file.  
Certainly such a pump was in use at least as of September 
2000.  On the basis of the foregoing, additional evidentiary 
development for records retrieval and for further medical 
examination and opinion as to the date of onset of a penile 
deformity with erectile dysfunction is in order.  

It is significant that the matter herein at issue is not a 
claim for increase, but a claim involving the rating to be 
assigned initially for the veteran's impotency from June 12, 
2002.  Hence, this claim is governed by Fenderson v. West, 12 
Vet.App. 119 (1999).  Pursuant to Fenderson, at the time of 
an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.  It is apparent, however, that this claim has not been 
addressed in writing in light of the Fenderson holding.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Specific efforts must be made by the 
RO to obtain any and all pertinent 
examination and treatment records not 
already on file which were compiled since 
March 1999 by J. H. Kim, M.D; Durham 
Regional Hospital, Durham, North 
Carolina; University of North Carolina 
Hospital in Charlotte, North Carolina; 
and University of North Carolina 
Hospital, Department of Urology/Oncology, 
in Chapel Hill, North Carolina, including 
records compiled by Doctors Mohler, 
Carson, and Wallen, once authorization 
and identifying information are obtained 
from the veteran.  Once obtained, such 
records must be made a part of the claims 
folder.

2.  Thereafter, the veteran must be 
afforded a VA genitourinary examination 
by a urologist for the purpose of 
identifying the date of onset of a penile 
deformity with loss of erectile power.  
The veteran's claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the current 
severity of the disorder in question.  
All applicable diagnoses must be set 
forth.  

A specific response by the examiner, with 
supporting rationale, as to the following 
is required:  

On what date is it first shown 
that the veteran had a penile 
deformity with loss of erectile 
power?  

3.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

4.  Lastly, the RO must prepare a new 
rating decision and adjudicate the 
question what rating is warranted for the 
veteran's service-connected rating is for 
assignment for impotency, associated with 
postoperative residuals of a radical 
prostatectomy, from June 12, 2002?  Such 
readjudication must be based on all the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law; and 
Fenderson as to the possibility of the 
assignment of staged ratings during the 
time frame at issue.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


